Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a multi-layer meta-material overlay for interconnection between devices including a first conductor layer disposed between a first set of layers and a second set of layers, wherein the first conductor layer extends continuously along a width of the plurality of layers, wherein: the first set of layers includes a second conductor layer and a third conductor layer, the second set of layers includes a fourth conductor layer and a fifth conductor layer, the second conductor layer includes a first plurality of electrically independent conductors arranged to span the width of the plurality of layers and the third conductor layer extends continuously along the width of the plurality of layers; and the fourth conductor layer includes a second plurality of electrically independent conductors arranged to span the width of the plurality of layers and the fifth conductor layer extends continuously along the width of the plurality of layers, as in the context of claim 21.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a multi-layer meta-material overlay for interconnection between devices including wherein the thirteen-layer meta-material overlay includes: a first plurality of layers and a second plurality of layers, wherein the first plurality of layers and the second plurality of layers each include: a first conductor layer, a first insulator layer disposed over the first conductor layer, a second conductor layer disposed over the first insulator layer, wherein the second conductor layer includes an array of linear-shaped conductors, a second insulator layer disposed over the second conductor layer, a third conductor layer disposed over the second insulator layer, wherein the third conductor layer includes an array of concentrically-shaped conductors, and a third insulator layer disposed over the third conductor layer; and a fourth conductor layer disposed between the third insulator layer of the first plurality of layers and the third insulator layer of the second plurality of layers, as in the context of claim 31.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features for a multi-layer meta-material overlay for interconnection between devices including wherein the multi-layer meta-material overlay includes: an electrical trace layer having a width that is about a width of the multi-layer meta-material overlay; a first signal conductor plane and a second signal conductor plane, wherein the electrical trace layer is disposed between the first signal conductor plane and the second signal conductor plane, and further wherein the first signal conductor plane and the second signal conductor plane each have a width that is about the width of the multi-layer meta-material overlay; and a first conductor layer and a second conductor layer, wherein the first conductor layer is disposed between the first signal conductor plane and the electrical trace layer and the second conductor layer is disposed between the second signal conductor plane and the electrical trace layer, wherein the first conductor layer and the second conductor layer each include an array of concentrically-shaped conductors, wherein a width of the array of concentrically-shaped conductors is about the width of the multi-layer meta-material overlay, as in the context of claim 35.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816